Name: 2007/381/EC: Commission Decision of 1 June 2007 fixing, for the 2006/2007 marketing year and in respect of a certain number of hectares, an indicative financial allocation for Bulgaria and Romania for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2007) 2272)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  Europe;  agricultural policy;  agricultural structures and production;  economic policy;  cooperation policy
 Date Published: 2007-06-02

 2.6.2007 EN Official Journal of the European Union L 141/80 COMMISSION DECISION of 1 June 2007 fixing, for the 2006/2007 marketing year and in respect of a certain number of hectares, an indicative financial allocation for Bulgaria and Romania for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2007) 2272) (Only the Bulgarian and Romanian texts are authentic) (2007/381/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(1) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 provide that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) Bulgaria and Romania joined the European Union on 1 January 2007 and can benefit from the restructuring and conversion system as from this date, having also fulfilled the condition of drawing up the inventory of the production potential, as confirmed by Commission Decisions 2007/223/EC (3) and 2007/234/EC (4). (4) In accordance with Article 14(3) of Regulation (EC) No 1493/1999, the financial allocation between Member States must take due account of the proportion of the Community vineyard area in the Member State concerned. (5) For the purposes of implementing Article 14(4) of Regulation (EC) No 1493/1999, the financial allocations should be made in respect of a certain number of hectares. (6) Account must be taken of the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production. (7) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, the initial allocation is adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States, taking account of the objective of the scheme and subject to the funds available, HAS ADOPTED THIS DECISION: Article 1 The financial allocations for Bulgaria and Romania, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999 for the 2006/2007 marketing year shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Bulgaria and to Romania. Done at Brussels, 1 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32). (3) OJ L 95, 5.4.2007, p. 53. (4) OJ L 100, 17.4.2007, p. 27. ANNEX Indicative financial allocations for 2006/2007 Member State Area (ha) Financial allocation (EUR) Bulgaria 2 131 6 700 516 Romania 1 060 8 299 484 Total 3 191 15 000 000